     Case 1:20-cv-01083-JTN-PJG ECF No. 28, PageID.826 Filed 11/17/20 Page 1 of 1
                                                                         Tuesday, November 17, 2020 at 15:28:40 Central Standard Time

Subject: Re: Donald Trump for President, Inc., Ma:hew Seely, et al. v. Jocelyn Benson, et a                                                    Email 1 of 2)
Date: Tuesday, November 17, 2020 at 2:20:00 PM Central Standard Time
From: EDriker
To:      Mary         o, SGlazek, DShare, Julie Houk, SSimkins
CC:      Thor Hearne, Stephen Davis

Yes, we accept service on behalf of our client.

Eugene Driker

Get Outlook for iOS

From: Mary                       @truenorthlawgroup.com>
Sent: Tuesday, November 17, 2020 2:15:13 PM
To: EDriker <EDriker@bsdd.com>; SGlazek <SGlazek@bsdd.com>
Cc: Thor Hearne <thor@truenorthlawgroup.com>; Stephen Davis <sdavis@truenorthlawgroup.com>
Subject: Donald Trump for President, Inc., Ma:hew Seely, et al. v. Jocelyn Benson, et al. (Email 1 of 2)

                                                             *** WARNING: External E-Mail – Use CauQon ***
                                                                       “Think before you Click!”



Mr. Driker,

Due to COVID restricZons on in-person visits, please conﬁrm you will accept service of the a:ached
complaint on behalf of Intervenor-Defendants Michigan State Conference NAACP, Wendell Anthony, Yvonne
White and Andre Wilkes in Donald Trump for President, Ma:hew Seely, et al. v. Jocelyn Benson et al.

Another email will follow due to size with the remaining documents.

Thank you,
Mary



Mary
Senior Paralegal and Office Administrator
…………………………...
TRUE NORTH LAW LLC
112 South Hanley Road, Suite 200
St. Louis, MO 63105
314.296.4012 Direct
314.296.4000 Office
314.296.4001 Fax

…………………………..................
CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this message
and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




                                                                                                                                                                  Page 1 of 1
